 


109 HR 3255 IH: Fire Protection Improvement and Correction Act of 2005
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3255 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mrs. Miller of Michigan (for herself and Mr. Souder) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Labor to update an Occupational Safety and Health Administration fire protection safety standard to incorporate the current consensus standard for fire protection for styrene cross-linked composites manufacturing. 
 
 
1.Short title This Act may be cited as the Fire Protection Improvement and Correction Act of 2005. 
2.Spray finishing using flammable and combustible liquids safety standardNot later than 6 months after the date of enactment of this Act, the Secretary of Labor shall, pursuant to section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)), issue a Spray Finishing Using Flammable and Combustible Liquids Safety Standard under section 1910.107 of title 29, Code of Federal Regulations that— 
(1)is applicable only to employers utilizing manufacturing processes involving styrene cross-linked composites (glass fiber reinforced plastics); and 
(2)incorporates or is consistent with chapter 17 of the Standard for Spray Application Using Flammable or Combustible Materials of the National Fire Protection Association (NFPA 33 (2003 Edition)). 
3.Enforcement moratoriumUntil the Secretary of Labor issues the standard required by section 2, the Secretary shall not— 
(1)issue a citation under section 9 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 658) for violating section 1910.107 of title 29, Code of Federal Regulations; 
(2)commence any enforcement action under section 10 of such Act (29 U.S.C. 659) for violating section 1910.107 of such title; or 
(3)issue a penalty against an employer under section 17 of such Act (29 U.S.C. 666) for violating section 1910.107 of such title,if the employer is operating in compliance with chapter 17 of the Standard for Spray Application Using Flammable or Combustible Materials of the National Fire Protection Association (NFPA 33 (2003 Edition)). 
 
